Exhibit 10.1

EXECUTIVE SEPARATION AGREEMENT

This Executive Separation Agreement (the “Agreement”), effective August 15,
2016, is by and between Brian K. Hutchison (“Hutchison”) and RTI Surgical, Inc.
(“RTI” or the “Company”).

RECITALS

WHEREAS, Hutchison has served as the President and Chief Executive Officer of
RTI since December 5, 2001; and

WHEREAS, Hutchison and RTI are parties to the RTI Biologics, Inc. Executive
Transition Agreement with Brian K. Hutchison, dated August 29, 2012 and which
was extended on December 3, 2015 for a term to expire on December 31, 2018
(collectively the “Transition Agreement”); and

WHEREAS, without prejudicing, altering or eliminating any rights or obligations
Hutchison has under the Transition Agreement, Hutchison and RTI have agreed that
Hutchison shall separate from employment “without cause” as President and Chief
Executive Officer; and

WHEREAS, Hutchison and RTI agree that it is desirable to restate and clarify the
rights and responsibilities of Hutchison and RTI to each other.

NOW, THEREFORE, the parties, intending to be legally bound hereby and in
consideration of the mutual promises contained herein, do hereby agree as
follows:

TERMS

1. Recitals. The Recitals are true and correct and are incorporated into this
Agreement.

2. Separation from Employment. Hutchison will separate from employment as
President and Chief Executive Officer of RTI at such date the Board of Directors
determines to be in the best interest of RTI (it is understood that such date
shall be the “Termination Date” for the purposes of paragraph 1(f) of the
Transition Agreement). Prior to that time Hutchison shall continue to perform
the duties of President and Chief Executive Officer of RTI and retain all power
and authority to execute his duties and will be paid or receive all compensation
and benefits due him during this period based on the schedule of compensation
and benefits attached as Exhibit A. Hutchison agrees that his separation from
employment with RTI will be stated as a “retirement,” provided however that for
all purposes Hutchison’s separation from employment is and shall be treated as a
“Severance Event” “by the Company without Cause” pursuant to Section 1(e) of the
Transition Agreement. Unless specifically stated herein, nothing in this
Agreement alters, affects, voids or supersedes any rights Hutchison has or are
available to him under the Transition Agreement as a result of a Severance Event
occurring.

3. Obligations of RTI to Hutchison Pursuant to the Transition Agreement.
Section 3 of the Transition Agreement (relating to Severance Protection) defines
and specifies the Severance Protection Benefits for Hutchison in the event of a
Severance Event. RTI will pay or



--------------------------------------------------------------------------------

cause to be paid the Severance Protection amounts and benefits to Hutchison. The
salary, bonus opportunity, and health insurance amounts to be used for computing
certain Severance Protection benefits are specified in Exhibit A.

4. Additional Benefits to Hutchison. In addition to (and not in lieu of) any
benefit available to Hutchison under the Transition Agreement, RTI shall provide
Hutchison with or allow or permit the following:

(a) Attached as Exhibit B is an Option and Award Summary dated August 4, 2016
for Hutchison. All stock options and restricted stock awards shall become fully
vested as of the date of this Agreement. Notwithstanding anything to the
contrary in any applicable plan(s), the last date by which such stock options
can be exercised is the close of business on December 31, 2017.

(b) Hutchison shall remain a member of the Board of Directors in good standing,
with all powers and duties appertaining thereto, through the date Hutchison
separates from employment with RTI, as determined by the Board of Directors
pursuant to clause 2 of this Agreement. Hutchison will resign as a director on
such date with immediate effect.

(c) RTI shall provide Hutchison, at no cost to him, office space and access to
shared secretarial support and assistance at the Company’s office in
Jacksonville, Florida for a period of twenty-four (24) months following the
Termination Date. This 24 month period is the “Severance Period.” The
“Termination Date” is established pursuant to clause 2 of this Agreement. It is
understood that the use of such office space shall terminate immediately if
Hutchison becomes employed.

(d) During the Severance Period RTI shall pay for outplacement services for
Hutchison in an amount up to $10,000.00. Hutchison may choose the outplacement
service provider and obtain such services without the approval of RTI. The
outplacement provider shall directly bill RTI for services rendered. RTI shall
directly pay the outplacement provider in an amount of up to $10,000.00.
Hutchison shall be personally responsible for paying any amount over $10,000.00.

(e) RTI shall pay reasonable attorney fees and costs in an amount up to $5,000,
incurred by Hutchison in drafting, negotiating and executing this Agreement, or
for consultation in connection with his rights under the Transition Agreement,
or other consultation related to the separation of his employment with RTI.

(f) RTI agrees that except as required by applicable law, it will not directly
or indirectly: (a) disparage or say or write negative things about Hutchison; or
(b) initiate or participate in any discussion or communication that reflects
negatively on Hutchison. A disparaging or negative statement is any
communication, oral or written, which would tend to cause the recipient of the
communication to question the business condition, integrity, competence,
fairness, or good character of the person or entity to whom the communication
relates.



--------------------------------------------------------------------------------

5. Hutchison’s Obligations.

(a) Hutchison agrees to comply with all obligations under the Transition
Agreement, including executing the Release Agreement attached as Exhibit A to
the Transition Agreement.

(b) Hutchison agrees that except as required by applicable law, he will not
directly or indirectly: (a) disparage or say or write negative things about the
Company; or (b) initiate or participate in any discussion or communication that
reflects negatively on the Company. A disparaging or negative statement is any
communication, oral or written, which would tend to cause the recipient of the
communication to question the business condition, integrity, competence,
fairness, or good character of the person or entity to whom the communication
relates.

(c) Hutchison represents that he does not now have pending any claims or
lawsuits against RTI, he has not suffered an on-the-job injury for which he has
not already filed a claim, and he will not commence or join in any lawsuit
against RTI or its personnel in the future.

(d) Hutchison affirmatively states that, to his knowledge as of the date of this
Agreement, RTI is in compliance with all laws and regulations, and he will not
take a contrary position in the future.

(e) Upon service on Hutchison, or anyone acting on his behalf, of any subpoena,
order, directive, or other legal process requiring Hutchison to disclose any
information about RTI, Hutchison or his attorney shall promptly notify RTI of
such service and of the content of any testimony or information to be provided
pursuant to such subpoena, order, directive, or other legal process and within
five business days send to the designated representative of RTI via overnight
delivery a copy of said documents.

6. EEOC and SEC. Nothing in this Agreement shall be construed to prohibit
Hutchinson from (i) filing a charge or complaint with the United States Equal
Employment Opportunity Commission (“EEOC”) or other fair employment practices
agency; (ii) communicating directly with the United States Securities and
Exchange Commission (“SEC”) or any member of its staff, about any possible
violation federal securities laws; (iii) making any disclosure protected under
the whistleblower provisions of federal laws or regulations; or
(iv) participating in any investigation or proceeding conducted by the EEOC or
the SEC or any such agency. The approval of RTI or any RTI officer, employee or
agent is not necessary prior to communicating directly with the EEOC or the SEC
or their staff. However, if Hutchison files a charge with the EEOC or similar
agency, or if such a charge is filed on his behalf, Hutchison forever waives and
relinquishes any rights to recover damages resulting from any such charge.

7. Attorneys’ Fees. RTI and Hutchison agree that in the event it becomes
necessary to enforce any provision of this Agreement, the prevailing party in
such action shall be entitled to recover all of their costs and attorneys’ fees,
including those associated with appeals.

8. Entire Agreement. Unless specified herein, nothing in this Agreement
supersedes or voids the Transition Agreement. The Transition Agreement shall
remain in place as originally written or as modified by this Agreement.



--------------------------------------------------------------------------------

9. Counterparts and Facsimile. This Agreement may be executed simultaneously in
two or more counterparts, each of which shall be deemed an original and all of
which together shall constitute but one and the same instrument. This Agreement
may be signed and delivered by facsimile or other electronic transmission which
will be deemed the same as an original.

10. Assignment. This Agreement may be assigned, sold or otherwise conveyed by
RTI to a successor or any other entity without Hutchison’s authorization or
agreement, provided, however that in the event of non-payment to Hutchison by
the assignee, or any such successor, RTI shall remain responsible for such
payments under this Agreement. This Agreement shall be enforceable by any such
successor or assign. This Agreement will survive a merger, restructure, change
of control or sale of the companies involved in this Agreement. Hutchison does
not have the ability to assign, sell or otherwise convey this Agreement, and any
attempt to do so shall be null and void ab initio. If Hutchison should die while
any payment or benefit is due to him hereunder, such payment or benefit shall
pass to his designated beneficiary (or if there is no designated beneficiary, to
his estate), including, without limitation, the exercise of his options.

11. Voluntary Agreement. Each party to this Agreement acknowledges and
represents that he or it (a) has fully and carefully read this Agreement prior
to signing it, (b) has been, or has had the opportunity to be, advised by
independent legal counsel of his or its own choice as to the legal effect and
meaning of each of the terms and conditions of this Agreement, and (c) is
signing and entering into this Agreement as a free and voluntary act without
duress or undue pressure or influence of any kind or nature whatsoever and has
not relied on any promises, representations or warranties regarding the subject
matter hereof other than as set forth in this Agreement.

12. Governing Law. This Agreement shall be governed by the laws of the State of
Florida, excluding its conflict of law rules.

IN WITNESS WHEREOF, the Parties have set their hands and seals to this Executive
Separation Agreement of the date set forth above.

 

RTI SURGICAL, INC. By:  

/s/ Brian K. Hutchison

Name:   Brian K. Hutchison Title:   President and Chief Executive Officer By:  

/s/ Curt M. Selquist

Name:  

Curt M. Selquist

Title:  

Chairman of the Board